Citation Nr: 1224570	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-04 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from October 31, 2006 to September 10, 2008 and 70 percent disabling from September 11, 2008. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to .


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Attorney at Law 



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  The Veteran received the Combat Infantryman Badge, among other decorations, in connection with his service in Vietnam.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey, which granted service connection for PTSD with an initial rating of 30 percent, effective October 31, 2006.  In February 2008, the RO granted a 50 percent rating for PTSD, effective February 19, 2007.

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) at the RO (Travel Board) in September 2008.  That VLJ has since left the employment of the Board.  The Veteran was informed that he was entitled to an additional hearing.  His representative indicated in May 2012, that he did not wish to appear at an additional hearing.

In a February 2009 decision, the Board increased the rating for PTSD to 50 percent from October 31, 2006 to February 19, 2007, but denied an evaluation in excess of 50 percent for any period during the course of the appeal. 

The Veteran appealed the February 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court, granted a Joint Motion for Remand (Joint Motion) filed by the parties, vacated that part of the February 2009 decision that had denied an initial rating in excess of 50 percent for PTSD. 

The Board remanded the claim in February 2010 for further development consistent with the Joint Motion.  The AMC increased the rating for PTSD to 70 percent from September 11, 2008 and granted TDIU as of that date.  


FINDINGS OF FACT

1.  The Veteran's service connected PTSD has resulted in deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood since October 31, 2006; total social and occupational impairment has not been demonstrated.

2.  The Veteran's service-connected disability has rendered him unable to secure or follow a substantially gainful occupation since the original date of claim for benefits.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD have been met since October 31, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a TDIU have been met since October 31, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has complied with its duty to assist the Veteran by obtaining all reported treatment records and affording the Veteran VA examinations that contain all findings needed to rate the disability.

The Joint Motion was based on what were found to be failures by the Board to address evidence favorable to the Veteran and to consider entitlement to an extraschedular rating in light of opinions that the service connected disability would limit the Veteran's ability to maintain employment.  This evidence is discussed below, and referral for an extraschedular rating is discussed.  Hence, the Board has complied with the remand instructions.  Cf. Stegall v. West, 11 Vet App 268 (1998).

The Board remanded the appeal to afford the Veteran a current VA examination and for efforts to obtain treatment records from a Vet Center and a private treatment provider.  The AMC afforded the Veteran a new examination in May 2011.  It also obtained current Vet Center records and after obtaining a release from the Veteran, sought available records from the private treatment provider.  The provider responded with the report of an evaluation also conducted in May 2011.  The provider did not indicate that other records were available.

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the Veteran's hearing, the former Veteran's Law Judge identified the issues and asked questions aimed at determining whether there was outstanding evidence.  Following the Joint Motion, she sought to obtain additional evidence via a remand to substantiate entitlement to a higher initial rating.  She thereby complied the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted by Bryant.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  VA must interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2011) 

All reasonable doubt is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2011).

Where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  

VA will also consider functional impairment on the basis of lack of usefulness, and the effects of the disabilities on the person's ordinary activity, 38 C.F.R. § 4.10  (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet App 119 (1999).

PTSD is rated under Diagnostic Code 9411. 38 C.F.R. § 4.130.  Under this Code a 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In accordance with the General Rating Formula for Mental Disorders, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the Rating Formula lists specific symptoms that are indicative of total impairment, the United States Court of Appeals for Veterans Claims has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled. In rating a mental disability VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM IV)).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2011) 

Total disability will be considered to exist when there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to follow a substantially gainful occupation by reason of service connected disability; provided that there is one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a)(2011).

If the Veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

The Veteran underwent a VA examination in June 2007.  He was married to his third wife.  They had been married for 10 years.  He had two children and reported that his family relationships were good, but he tended to isolate himself socially.  He was retired from his job with a railroad, where he had worked for 38 years.  He reported no problems at work.  His legal history included arrests for driving under the influence (DUIs).  He reported nightmares, hypervigilance, easy startle reflex, anxiety, poor concentration, and social isolation.  The examiner characterized these symptoms as moderate.  

His mood was neutral, affect was blunted, and thought process was normal.  There were no suicidal or homicidal ideations.  He was oriented to person, place, and time.  His insight and judgment were fair.  The examiner described the Veteran as isolative because he spent his time mostly at home.  He volunteered at the American Legion and sometimes fished.  He was able to take care of his activities of daily living.  The examiner opined that the Veteran's psychiatric problems would not prevent him from getting employment, but assigned a GAF of 50. 

Following the VA examination, the Veteran submitted the report of psychological evaluation conducted by a private provider, Dr. E, in February 2007.  Dr. E attributed the Veteran's ongoing difficulties with alcohol abuse to the Veteran's desire to avoid troubling memories and intrusive thoughts about events during service.  He frequently woke up with night sweats after agitated dreams and avoided family gatherings and crowds.  He avoided going into the woods because he once experienced a panic attack while there with his son.  The Veteran also experienced marked autonomic hyperactivity, which manifested itself as chronic sleep difficulties, outbursts of anger and rage, hypervigilance, and exaggerated startle response.  Dr. E assigned a GAF of 53. 

Dr. E submitted a psychological treatment update in January 2008.  The reported symptoms are consistent with the February 2007 evaluation.  Dr. E described the Veteran's PTSD as chronic/severe.  He assigned a GAF of 51. 

Dr. E submitted another psychological treatment update in September 2008. This report is consistent with the prior two.  In addition, Dr. E noted the Veteran's difficulty in focusing on complex tasks.  Dr. E opined that the Veteran's PTSD and his secondary alcohol dependence impact the Veteran on a daily basis by limiting his social interaction, family interaction, and ability to attain and maintain gainful employment.  Dr. E assigned a GAF of 44. 

VA treatment records indicate counseling/therapy appointments every four months.  The Veteran's GAF scores were between 52 and 60 from June 2007 to July 2011.

Information from the Veteran's previous employer indicates that he worked from February 11, 1968 to June 30, 2006; he retired from working on a full time basis.

Records from a Vet Center show that the Veteran was evaluated in March 2010.  He was described as friendly and cooperative.  There was no evidence of a thought disorder.  His judgment was fair, although poor judgment was noted later in the evaluation report.  He remained married, but reported verbal conflicts.  He reported that he had retired after 37 years as a PATH train operator due to stress.

At the VA examination in May 2011, the Veteran reported problems with sleep; irritability; limited social relationships; hypervigilance; a lack of interest in activities; depression; and anxiety.  His appearance was disheveled; psychomotor activity was delayed; he had difficulty maintaining eye contact; he had poor concentration and a "bad" memory.  

The Veteran remained married, but preferred to be alone.  He was involved with the American Legion and Veterans of Foreign Wars, but this mostly involved drinking and he avoided social interaction.

The examiner reported that the Veteran's symptoms were chronic and severe and his Depressive Disorder and Alcohol Dependence were secondary to his PTSD.  The Veteran's GAF was 51.  The examiner elaborated that the Veteran's symptoms were in the moderate to severe range.  The examiner indicated that it would be extremely difficult for the Veteran to function adequately in the workplace.

Dr. E submitted an additional report of evaluation dated in May 2011.  He indicated that the Veteran had chronic and severe PTSD which resulted in interpersonal difficulties, problems with peers, multiple marriages, and significant vocational impairment.

Vet Center records reiterated the symptomatology indicated by the VA examination reports and information provided by Dr. E.

Thus, both the private and VA records indicate that the Veteran is totally occupationally impaired due to the manifestations of his PTSD.  Resolving all doubt in the Veteran's favor, a 100 percent disability rating is granted from the Veteran's date of claim for service connection for PTSD.

This evidence shows that the Veteran has deficiencies in the areas of work as shown by the reports throughout the appeal period that the Veteran would have difficulties working.  While the initial VA examiner found in 2007, that the Veteran would be able to work, Dr. E's reports cast doubt on this conclusion.  Hence the evidence is in favor of a finding of deficiency in this area.

The Veteran has not attempted schooling, but it appears likely that the deficiencies noted in the area of work would carry over into the area of school.  The Veteran has also been noted to have impaired family relations, as shown by the verbal altercations with his spouse.  The Veteran has also been noted to have impaired judgment.  Accordingly, the record can be viewed as showing deficiencies in most of the areas needed for a 70 percent rating.  The record indicates that the Veteran's symptomatology has been consistent over time; therefore the criteria for a 70 percent rating have been met since October 31, 2006.

The Veteran has been able to maintain his marriage and some level of involvement with service organizations.  As discussed below the evidence indicates that his disability precludes gainful employment; but total social and occupational impairment has not been demonstrated.

The weight of the evidence is to the effect that all of the Veteran's diagnosed psychiatric disabilities and alcohol abuse are related to the service connected PTSD.  All of his psychiatric disability has been considered as part of the service connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

In the Joint Motion, the parties noted Dr. E's opinion that PTSD would limit the Veteran's ability to maintain employment and indicated that this opinion raised a question as to entitlement to an extraschedular rating.  The impact of the disability on employment is compensated for by the grant of a TDIU below, and by the schedular 70 percent rating, which contemplates deficiencies in the area of work.  The remainder of the Veteran's PTSD symptomatology consists of symptoms that impair social and occupational functioning.  These symptoms are contemplated by the rating criteria; therefore, referral for extraschedular consideration is not warranted.

TDIU.

Most of the assigned GAFs have been indicative of an inability to keep a job.  The most recent VA examiner provided a GAF indicative of a higher level of functioning, but provided an opinion indicating that the Veteran would not be able to maintain gainful employment.  At times, particularly earlier in the appeal period the Veteran suggested that he had no difficulties while working, but the weight of the evidence is to the effect that he has been unable to maintain gainful employment at any time since the effective date of service connection for PTSD.

Accordingly, TDIU is granted effective October 31, 2006.



ORDER

Entitlement to an initial evaluation of 100 percent for PTSD is granted, effective October 31, 2006. 

Entitlement to a total disability rating based on individual unemployability is granted, effective October 31, 2006.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


